261 So. 2d 27 (1972)
HOUSE OF $8.50 EYEGLASSES, INC., a Corporation, et al.
v.
STATE BOARD OF OPTOMETRY.
6 Div. 885.
Supreme Court of Alabama.
April 6, 1972.
Rehearing Denied April 27, 1972.
Sirote, Permutt, Friend & Friedman and William G. West, Jr., Birmingham, for appellants.
Lee Bains, Bessemer, Richard A. Billups, Jr., Jackson, Miss., for appellee.
MERRILL, Justice.
This appeal is from a decree in a declaratory judgment proceeding in which a construction of the law relating to the practice of optometry was requested and an injunction against the House of $8.50 Eyeglasses, Inc. and its employed optometrists was sought.
The trial court enjoined each of the named optometrists from the unlawful practice of optometry, and enjoined the House of $8.50 Eyeglasses, Inc. from employing by any means or arrangements registered optometrists or physicians, surgeons, or oculists to examine the eyes of its customers and to prescribe eyeglasses therefor anywhere in the State of Alabama. The court also entered a declaration that the House of $8.50 Eyeglasses, Inc., in its employment of registered optometrists, physicians, surgeons or oculists to examine the eyes of its customers and to prescribe eyeglasses for them is an unauthorized and unlawful practice of the profession of optometry as defined in the laws and statutes of the State of Alabama.
The main questions raised on this appeal were answered and settled in our case of Lee Optical Company of Alabama, Inc. v. State Board of Optometry, 261 So. 2d 17, decided March 30, 1972. Any collateral questions argued in the instant case such as whether the demurrer to the bill was properly overruled, are not necessary to be decided now.
On the authority of the holdings in the Lee Optical Company case, supra, the decree in the instant cause is reversed and a decree is here rendered in favor of the respondents.
Reversed and rendered.
HEFLIN, C. J., and LAWSON, HARWOOD and MADDOX, JJ., concur.